Exhibit 10.4

 

LOGO [g795400rentechnew.jpg]

August 28, 2014

 

Sunshine Kaidi New Energy Group Co., Ltd.

Attn: Mr. Chen

T1 Jiangxia Avenue

Eastlake Newtech Development Zone,

Wuhan, China

 

 

  Re:           MIPSA Purchase Price

Dear Mr. Chen:

Reference is hereby made to that certain Membership Interest Purchase and Sale
Agreement (the “MIPSA”) dated as of February 28, 2014, by and among Rentech,
Inc. (“Seller”), Sunshine Kaidi New Energy Group Co., Ltd. (“Buyer”), and RES
USA, LLC (the “Company”). All capitalized terms shall have the same meaning as
ascribed to them in the MIPSA unless otherwise defined herein.

1. Amendment of the MIPSA Purchase Price. Upon execution of this letter
agreement, Seller and Buyer hereby agree that Section 1.1 of the MIPSA is hereby
amended by deleting the clause “for a purchase price of Eleven Million Eight
Hundred Thousand Dollars ($11,800,000) (the “Purchase Price”)”, and replacing it
with the clause “for a purchase price of Fourteen Million Nine Hundred Fifty
Thousand Dollars ($14,950,000) (the “Purchase Price”)”.

2. No Waiver. This letter agreement shall in no way be considered, nor is it
intended to be, a waiver by any party hereto of any condition precedent to its
obligation to perform under the MIPSA.

3. Continuing Effect. Subject only to the amendments, modifications or
stipulations herein contained, the terms, conditions, stipulations and
provisions of the MIPSA shall remain valid and binding on the parties thereto.
In the event of any inconsistency between the MIPSA and this letter agreement,
the provisions set forth herein shall prevail.

4. Governing Law. This letter agreement is governed by and is to be construed in
accordance with the laws of Hong Kong.

 

10877 Wilshire Boulevard, Suite 600 — Los Angeles, CA 90024 — T: 310.571.9800 —
F: 310.571.9799

www.rentechinc.com



--------------------------------------------------------------------------------

This letter agreement shall become valid and binding upon the execution by
Seller and Buyer on the date first above written. This letter agreement may be
executed in any number of counterparts, and by any party on separate
counterparts, each of which as so executed and delivered shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

Very truly yours, RENTECH, INC. By:  

/s/ Harold A. Wright

Name:   Harold A. Wright

Title:   SVP and Chief Technology Officer

 

Acknowledged and Agreed: SUNSHINE KAIDI NEW ENERGY GROUP CO., LTD. By:  

/s/ Chen Yilong

Name:   Chen Yilong

Title:   Chairman

 

10877 Wilshire Boulevard, Suite 710 — Los Angeles, CA 90024 — T: 310.571.9800 —
F: 310.571.9799

www.rentechinc.com